Order entered September 18, 2017




                                              In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                       No. 05-17-00470-CV

              IN THE INTEREST OF N.A.F., M.J.F., AND O.J.F., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-01912

                                             ORDER
                 Before Chief Justice Wright, Justice Francis, and Justice Stoddart

        Before the Court are appellant’s September 1, 2017 motion to reinstate and the court

reporter’s September 5, 2017 request for an extension of time to file the reporter’s record.

        This appeal was dismissed on August 31, 2017, after appellant failed to comply with our

directive to provide written verification she had either paid or made arrangements to pay for the

clerk’s record or had been found entitled to proceed without payment of costs. See TEX. R. APP.

P. 37.3(b), 42.3(b). In her motion to reinstate, appellant does not mention she has paid for the

clerk’s record, but states she has paid the appellate court filing fee and the fee for the reporter’s

record. The reporter acknowledges payment in her extension request and asks for an additional

ten days to file the record.

        We construe appellant’s motion as a motion for rehearing. We GRANT the motion to

the extent we REINSTATE the appeal and ORDER appellant to file, within ten days of the date
of this order, written verification she has paid the fee for preparation of the clerk’s record. We

caution appellant this appeal will be dismissed without further notice if she fails to timely

comply. See id. 37.3(b), 42.3(b).

       We note the reporter’s record was filed September 12, 2017. Accordingly, we DENY the

extension request as moot.

                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE